Case 1:20-cr-00010-TSK-MJA Document 1 Filed 03/03/20 Page 1 of 1 PageID #: 1


                                                                                      F I LED
                        UNITED STATES DISTRICT COURT FOR THE                         MAR 03 2020
                         NORTHERN DISTRICT OF WEST VIRGINIA U S                    D~STR~CT COURT-WVNO
                                                                               CLARKSBU;RG, WV 26301

      UNITED STATES OF AMERICA,


                                                   Criminal No.          I ~ 0 cr1 0
      JONATHAN MICHAEL SMITH
                                                   Violations:         18 U.S.C.   § 922(g)(1)
               Defendant.                                              18 U.S.C.   § 924(a)(2)


                                          INDICTMENT

      The Grand Jury charges that:

                                         COUNT ONE
                                 (Unlawful Possession of Firearm)

          On or about June 23, 2019, in Harrison County, in the Northern District of West Virginia,

defendant JONATHAN MICHAEL SMITH, knowing that he had previously been convicted of

a crime punishable by imprisonment for a term exceeding one year, that is on or about May 21,

2012, defendant JONATHAN MICHAEL SMITH was convicted of trafficking controlled

substances in the Court of Common Pleas, Cuyahoga County, Ohio, in case number

559252-12-CR, did knowingly possess a firearm in and affecting interstate and foreign commerce,

that is, an RG Industries revolver, model RG14, .22 caliber, serial number L701806, in violation

of Title 18, United States Code, Section 922(g)(1) and 924(a)(2).

                                                      A true bill,


                                                      /5/
                                                      Grand Jury Foreperson
/5/
WILLIAM J. POWELL
UNITED STATES ATTORNEY
Sarah E. Wagner
Assistant United States Attorney
